Case 2:20-cv-10096-RGK-PD Document 45 Filed 11/20/20 Page 1 of 2 Page ID #:38



 1
 2
 3
 4                                                                     JS6
 5
 6
 7
 8
 9
10
                            UNITED STATES DISTRICT COURT
11
                            CENTRAL DISTRICT OF CALIFORNIA
12
                                   WESTERN DIVISION
13
14
     VENKEE COMMUNICATIONS, LLC,               CASE NO.: 2:20-cv-10096-RGK-PD
15
16             Plaintiff,                      Hon. R. Gary Klausner
17       v.                                    XXXXXXXX
                                               [PROPOSED] ORDER RE: JOINT
18                                             STIPULATION OF DISMISSAL
   TP-LINK TECHNOLOGIES CO., LTD.
19 and TP-LINK USA CORPORATION,                [44]
20
21            Defendants.
22
23
24
25
26
27
28
                                                                   No. 2:20-cv-10096-RGK-PD
                              ORDER RE: STIPULATION OF DISMISSAL
Case 2:20-cv-10096-RGK-PD Document 45 Filed 11/20/20 Page 2 of 2 Page ID #:39



 1        The Court, having considered the JOINT STIPULATION OF DISMISSAL filed
 2 by Plaintiff VENKEE COMMUNICATIONS, LLC and Defendant TP-LINK USA
 3 CORPORATION, (collectively, the “Parties”), and for good cause having been shown,
 4 hereby ORDERS that:
 5        1. All claims and causes of action pending between the Parties in this action are
 6           hereby dismissed with prejudice pursuant to Fed. R. Civ. P. 41(a); and
 7        2. Each party shall bear its own costs and attorneys’ fees.
 8      As no defendant remains, this action is terminated. The Clerk shall close this case.
              November 20
 9 Dated: __________________, 2020
10
11
12                                  US D
                                    U.S. DISTRICT
                                          ISTRICT JUDGE
13                                  Hon. R. Gary Klausner
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              1                         No. 2:20-cv-10096-RGK-PD
                             ORDER RE: STIPULATION OF DISMISSAL
